                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

MARIA LEONOR RICHARDS,                :
                                      :
     Plaintiff,                       :
                                      :
         v.                           :       CASE NO.   3:17cv2083(DFM)
                                      :
NANCY A. BERRYHILL,                   :
ACTING COMMISSIONER OF SOCIAL         :
SECURITY,                             :
                                      :
     Defendant.                       :


                               RULING AND ORDER

     The       plaintiff,    Maria   Leonor    Richards,    who   is   self-

represented, brought this action pursuant to 42 U.S.C. § 405(g)

seeking review of a final decision by the Commissioner of Social

Security ("Commissioner") denying the plaintiff's applications for

disability insurance benefits and supplemental security income.

On February 15, 2018, the Commissioner filed the Administrative

Record.       (Doc. #14.)    Thereafter, on February 20, 2018, the court

issued a detailed scheduling order stating in part "Plaintiff shall

file a motion to reverse and/or remand and a supporting memorandum

of law on or before April 17, 2018. Defendant shall file a motion

to affirm or a motion for voluntary remand on or before June 18,

2018."     (Doc. #16.)        The plaintiff did not file a motion and

memorandum.       Rather, on March 28, 2018, she filed various medical

records.       (Doc. #20.)     On June 7, 2018, the defendant filed a

motion to affirm the Commissioner's decision and a supporting
memorandum       explaining    the    defendant's   reasons    as    to   why   the

decision should be upheld.            (Doc. ##21, 21-1.)      The plaintiff did

not file anything in response.               On February 6, 2019, the court

issued an order setting forth the procedural history of the case,

including the fact that the plaintiff had failed to file a motion

to reverse the ALJ's decision.            The court went on to explain to

the plaintiff that

     [i]f the court grants the defendant's motion, the
     litigation will be over and the case closed. By
     2/19/2019, [you] may file with the Clerk's Office an
     opposition to the defendant's motion, explaining why
     [you] believe[] the ALJ's decision was incorrect and
     addressing arguments the defendant made in its motion.
     If [you] do[] not file anything, the court will issue a
     decision based on the defendant's submission alone.

(Doc.    #23.)      Still,    the    plaintiff   did   not   file    anything   in

response.     For the reasons that follow, the defendant's motion to

affirm the Commissioner's decision is granted.1

I.   Administrative Proceedings

     In     October    2014,    the    plaintiff    applied    for    disability

insurance benefits and supplemental security income alleging that

she was disabled as of December 25, 2012 due to problems with her

back, left shoulder and arm.           (R. at 278.)     Her applications were

denied initially and upon reconsideration. She requested a hearing

before an Administrative Law Judge ("ALJ").              On August 31, 2016,




     1The   parties consented to the jurisdiction of a magistrate
judge.    See doc. #16.
                                         2
the plaintiff testified at a hearing with the assistance of an

interpreter.2      A vocational expert also testified.           On September

28, 2016, the ALJ issued an unfavorable decision.            (R. at 69-77.)

The    plaintiff   submitted    records    to   the   Appeals    Council   and

requested review of the ALJ's decision.           On October 20, 2017, the

Appeals Council declined to consider the additional evidence and

denied the plaintiff's request for review of the ALJ's decision

review, making the ALJ's decision final.          (R. at 1-4.)    In December

2017, the plaintiff filed this action alleging in her complaint

that   she    should   have   been   awarded    benefits   because   she   has

"problems in [her] lower back and in [her] left arm near [her]

shoulder." (Doc. #1, Compl. at 2.)

II.    Standard of Review

       This court's review of the ALJ's decision is limited.           "It is

not [the court's] function to determine de novo whether [the

plaintiff] is disabled."        Pratts v. Chater, 94 F.3d 34, 37 (2d

Cir. 1996).        The court may reverse an ALJ's finding that a

plaintiff is not disabled only if the ALJ applied incorrect legal

standards or if the decision is not supported by substantial

evidence.     Brault v. Soc. Sec. Admin., 683 F.3d 443, 447 (2d Cir.

2012).    "Substantial evidence is more than a mere scintilla. . .


       2The
          plaintiff appeared at the hearing without counsel. The
ALJ canvassed the plaintiff to make sure that she was aware she
had a right to counsel and that she knowingly waived that right.
(Tr. at 86-87.)
                                       3
. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion." Brault, 683 F.3d at 447

(quotation marks and citations omitted).          The Second Circuit has

characterized    the   substantial    evidence    standard    as     "a    very

deferential standard of review — even more so than the 'clearly

erroneous' standard." Brault, 683 F.3d at 448.              In determining

whether the ALJ's findings "are supported by substantial evidence,

'the reviewing court is required to examine the entire record,

including    contradictory    evidence     and    evidence        from    which

conflicting inferences can be drawn.'" Talavera v. Astrue, 697

F.3d 145, 151 (2d Cir. 2012) (quoting Mongeur v. Heckler, 722 F.2d

1033, 1038 (2d Cir. 1983)).    "Even where the administrative record

may   also   adequately   support    contrary    findings    on    particular

issues, the ALJ's factual findings must be given conclusive effect

so long as they are supported by substantial evidence." Genier v.

Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (internal quotation marks

and citation omitted).

III. Legal Standard

      The Commissioner of Social Security uses the following five-

step procedure to evaluate disability claims:

      First, the [Commissioner] considers whether the claimant
      is currently engaged in substantial gainful activity. If
      he is not, the [Commissioner] next considers whether the
      claimant has a "severe impairment" which significantly
      limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment,
      the third inquiry is whether, based solely on medical

                                     4
       evidence, the claimant has an impairment which is listed
       in Appendix 1 of the regulations. If the claimant has
       such an impairment, the [Commissioner] will consider him
       disabled without considering vocational factors such as
       age, education, and work experience.... Assuming the
       claimant does not have a listed impairment, the fourth
       inquiry is whether, despite the claimant's severe
       impairment, he has the residual functional capacity to
       perform his past work. Finally, if the claimant is unable
       to perform his past work, the [Commissioner] then
       determines whether there is other work which the
       claimant could perform.

Rosa    v.    Callahan,    168   F.3d   72,   77   (2d   Cir.   1999)   (internal

alterations and citation omitted).

IV.    Medical Evidence

       The plaintiff was born in 1965 and was 47 years old in

December 2012, her alleged date of disability.                    She is a high

school graduate.          She lives with her husband and children.            She

does not speak or understand English.              (R. at 277.)    The plaintiff

worked as a hair stylist but stopped working in 2011 when she moved

from New York to Connecticut.           (R. at 278.)

       She fell on Christmas of 2012.           A CT scan of the plaintiff's

cervical spine showed a congenital posterior fusion defect in C1

and mild degenerative changes in the cervical spine.                (R. at 344.)

On examination, she had "full range of motion" of her neck.                   (R.

at 333.)      A neurological exam showed no deficits.             She had equal

strength in all four extremities.             When seen in January 2013, the

plaintiff had full range of motion of her lumbar spine.                   (R. at

339.)        She was "tender to palpation over the right low back


                                         5
paraspinous musculature." (R. at 339.)           Her neurological exam was

unremarkable.     She had equal strength in all four extremities.

Straight leg raising was negative.           She was prescribed Motrin and

Flexeril.

     In February 2013, the plaintiff was seen at the Charter Oak

Health Center for complaints of pain in her back and right arm.3

(R. at 392.)     She had no gait disturbance.          An x-ray of her right

shoulder was normal.      (R. at 451.)       She was assessed with lumbago

and shoulder joint pain and prescribed Diclofenac.4             (R. at 391,

393.)      She continued to complain of back pain and underwent

physical therapy, which alleviated her symptoms.               (R. at 390.)

     In May 2013, an MRI of the plaintiff's lumber spine revealed

"L5-S1, L4-5 very mild small disc bulge without central canal or

neural foraminal stenosis."             (R. at 349.)     In June 2013, Dr.

Kishawi     recommended   that    the    plaintiff   have   lumbar   epidural

steroid injections to address her back discomfort but the plaintiff

declined.     (R. at 458.)       The plaintiff resumed physical therapy

but discontinued it when she left the country for two months.             (R.

at 457.)

     In August 2013, the plaintiff was seen by Dr. Walker, an

orthopedist, at UConn.       She complained of pain in her left hip,




     3The plaintiff is right-handed. (R. at 91.)
     4Diclofenac is a nonsteroidal anti-inflammatory medication.
Dorland's Illustrated Medical Dictionary 520 (31st ed. 2008).
                                         6
groin and lower back.          (R. at 348.)      Examination showed normal

range of motion in her cervical spine,               shoulders,      and upper

extremities.      X-rays of the plaintiff's hips were normal.             (R. at

359.)   Dr. Walker observed that the plaintiff had no neurologic

deficits and "[n]o signs of nerve root compression." (R. at 349.)

He recommended physical therapy and opined that "her symptoms most

likely will improve over time."            (R. at 350.)     In October 2013,

the plaintiff was seen at the Charter Oak Health Center for lower

back pain.       (R. at 377.)       Notes state that her symptoms were

aggravated by heavy lifting and relieved by physical therapy.               (R.

at 377.)

      In September 2014, the plaintiff returned to Dr. Walker at

UConn (R. at 351.)       She reported that the Diclofenac was helping.

Her   symptoms    were   assessed     as    "chronic"   but   "fairly     well-

controlled."       She   had   no   neurologic    deficits.    (R.   at    351.)

Straight leg raising was negative.           (R. at 353.)     Imaging studies

revealed "age-related changes."            (R. at 353.)     She was assessed

with myositis5 and lower back pain.              Dr. Walker recommended a

regular exercise program such as yoga or pilates and referred her

to physical and aqua therapy. (R. at 354.)

      When seen at the Charter Oak Health Center on September 30,

2014, the plaintiff reported left shoulder pain.                (R. at 409.)


      5Myositis refers to inflammation of voluntary muscles.
Dorland's Illustrated Medical Dictionary 1244 (31st ed. 2008).
                                       7
Physical therapy was recommended.     In a follow-up appointment with

Dr. Walker at UConn in November 2014, the plaintiff again indicated

that her lower back pain was chronic but "fairly controlled."     (R.

at 355.) She reported that her medication was helpful.     Dr. Walker

opined that "the etiology of pain was from inflammation/lumbar

spondylosis."    (R. at 357.)   The plaintiff declined Dr. Walker's

recommendation of epidural steroid injections.     (R. at 358.)

     After reviewing the plaintiff's medical records, Dr. Desai,

a state agency medical consultant, opined that the plaintiff could

frequently lift and carry 10 pounds, occasionally lift and carry

20 pounds, and could stand, walk and sit for 6 hours in an 8 hour

work day.    (R. at 109-112.)

     X-rays of the plaintiff's left shoulder in January 2015 were

normal.     (R. at 471.)   An MRI of the plaintiff's left shoulder

showed no full-thickness rotator cuff tear; mild narrowing of the

subracromial space; and mild subdeltoid bursal fluid. (R. at 475.)

Physical therapy was recommended.

     The plaintiff saw PA Cosenza in January and February 2015 for

left shoulder pain.    (R. at 472, 483-87.)

     In May 2015, Dr. Connolly, a state agency medical consultant,

reviewed the medical evidence and determined that the plaintiff

frequently could lift and carry 10 pounds, occasionally lift and

carry 20 pounds, and stand, walk and sit for 6 hours in an 8 hour

work day.    (R. at 128-134.)

                                  8
     In January 2016, the plaintiff was seen by APRN Olga Colon

for complaints of back and left arm pain.      (R. at 503.)        APRN Colon

assessed the plaintiff with arthralgia6 of the shoulder region and

lumbago.    (R. at 506.)    The assessment was unchanged when the

plaintiff was seen in March and April.        (R. at 504.)

     When seen on April 21, 2016 for back pain, a musculoskeletal

examination    indicated   no   acute      signs     in    the    plaintiff's

extremities and no tenderness on palpation.               She had equal and

full strength in her extremities, a steady gait, and no acute

neurological deficits.

     An April 23, 2016 MRI of the plaintiff's left shoulder showed

"mild supraspinatus tendinosis with a possible superimposed linear

intrasubstance 6 mm tear," "mild AC7 joint arthritis,"                   "mild

lateral    downsloping   acromion   with    associated       spurring,    and

moderate atrophy infraspinatus."        (R. at 489-90.)

     In May 2016, the plaintiff was seen for left shoulder pain by

APRN Colon.    (R. at 496.)     Upon examination, the plaintiff had

tenderness to palpation of the shoulders.          (R. at 497.)    APRN Colon

noted decreased "[a]ctive motion" of the plaintiff's left shoulder




     6Arthralgia  refers to "pain in a joint."           Dorland's
Illustrated Medical Dictionary 152 (31st ed. 2008).
     7The acromioclavicular joint, or AC joint, is a joint at the

top of the shoulder. It is the junction between the acromion (part
of the scapula that forms the highest point of the shoulder) and
the clavicle. Stedman's Medical Dictionary 19 (28th ed. 2006).
                                    9
and lumbar spine tenderness with palpation.             Her assessment was

arthralgia of the shoulder region and lumbago.            (R. at 497.)

V.     ALJ's Decision

       Following the five step evaluation process, the ALJ first

found that the plaintiff had not engaged in substantial gainful

activity from her alleged onset date of December 25, 2012.            (R. at

71.)    At step two, the ALJ determined that the plaintiff had severe

impairments of "cervical sprain, lumbar sprain, degenerative disc

disease, and left shoulder arthritis."          (R. at 72.)   At step three,

the ALJ found that the plaintiff's impairments, either alone or in

combination, did not meet or medically equal the severity of a

listed impairment in 20 C.F.R. Pt. 404, Subpart P, Appendix 1. (R.

at 72.)      The ALJ next determined that the plaintiff had the

residual functional capacity ("RFC") to perform light work as

defined in 20 C.F.R. § 404.1567(b) except she can occasionally

climb ramps and stairs; never climb ropes, ladders, or scaffolds;

frequently    balance   and   kneel;    occasionally    stoop,    crouch,    or

crawl; occasionally reach overhead with the left upper extremity;

avoid    concentrated   exposure   to       moving   mechanical   parts     and

unprotected heights.     (R. at 72.)

       At step 4, the ALJ determined that the plaintiff was not able

to perform her past relevant work.            At step 5, considering the

plaintiff's age, education, work experience, residual functional

capacity,    and the testimony of a vocational expert,               the ALJ

                                       10
determined that "there are jobs that exist in significant numbers

of the national economy that the [plaintiff] could perform."                   (R.

at 76.)

VI.    Discussion

       The   defendant   Commissioner         argues   that    the   court   should

affirm the ALJ's decision because it is free of legal error and

supported by substantial evidence.               Specifically, the defendant

argues that: substantial evidence supports the ALJ's residual

functional capacity finding; substantial evidence supports the

ALJ's finding that there were jobs the plaintiff could perform;

the Appeals Council did not err in its evaluation of the evidence

the plaintiff submitted; and the medical evidence the plaintiff

submitted    to   this   court    is    not    grounds   for   remand.       Having

conducted a thorough and independent review of the record, the

court concludes that the ALJ's decision should be affirmed.

A.     Residual Functional Capacity

       Substantial evidence supports the ALJ's residual functional

capacity determination.          The ALJ carefully reviewed the medical

evidence     in   determining     the    plaintiff's      residual      functional

capacity.     The ALJ accorded "great weight" to Dr. Desai and Dr.

Connolly's opinions, who noted that the imaging of the plaintiff's

back and shoulders revealed only mild findings.                      See 20 C.F.R.

§     416.927(e)(2)(i) ("State agency medical . . . consultants . .

. are highly qualified physicians . . . who are also experts in

                                         11
Social Security disability evaluation.")             The record evidence

demonstrates that the plaintiff walked with a steady gait, had

equal strength in all four extremities, and no weakness or numbness

in her shoulder.      She was treated conservatively with medication

and physical therapy, which reportedly improved her symptoms.

     The ALJ was "entitled to weigh all of the evidence available

to make an RFC finding that was consistent with the record as a

whole."    Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013).             He

did just that.       He weighed the record as a whole in formulating

his finding as to the plaintiff's residual functional capacity and

provided good reasons supported by substantial evidence for his

conclusions.

B.   The ALJ's Step 5 finding

     Substantial evidence also supports the ALJ's finding at step

5 that the plaintiff was capable of performing jobs existing in

significant numbers in the national economy.

     "At    Step     Five,   the    Commissioner   must    determine      that

significant numbers of jobs exist in the national economy that the

claimant can perform."       McIntyre v. Colvin, 758 F.3d 146, 151 (2d

Cir. 2014). "An ALJ may make this determination either by applying

the Medical Vocational Guidelines or by adducing testimony of a

vocational expert."       Id. "An ALJ may rely on a vocational expert's

testimony regarding a hypothetical as long as there is substantial

record    evidence   to   support   the    assumption[s]   upon   which    the

                                      12
vocational expert based his opinion . . . and accurately reflect

the limitations and capabilities of the claimant involved . . . ."

Id. (internal quotation marks and citations omitted).

     Here, the hypothetical presented to the vocational expert

tracked the ALJ's residual functional capacity assessment.   (R. at

100.) Based on these limitations, the vocational expert identified

jobs that the plaintiff could perform. The ALJ applied the correct

legal standard in determining that the plaintiff was not disabled

at step five of the sequential evaluation process, and substantial

evidence supports this decision.

C.   Appeals Council

     The Appeals Council did not err in declining to consider the

additional evidence the plaintiff submitted to it.      (R. at 2.)

The Appeals Council explained that it declined to consider the MRI

from April 2016 and medical records from January 2016 through May

27, 2016 because that evidence was already in the record.    As to

records from July 2016 to December 2016, the Appeals Council

concluded, after review,   that the evidence "does not show a

reasonable probability that it would change the outcome of the

decision" and accordingly did not consider them.   (R. at 2.)

     The regulation governing the submission of new evidence, 20

C.F.R. § 405.401(c), provides:

          If you submit additional evidence, the Appeals
     Council will consider the additional evidence only where
     it relates to the period on or before the date of the

                                 13
     hearing decision, and only if you show that there is a
     reasonable probability that the evidence, alone or when
     considered with the other evidence of record, would
     change the outcome of the decision, and
          (1) Our action misled you;
          (2) You had a physical, mental, educational, or
     linguistic limitation(s) that prevented you from
     submitting the evidence earlier; or
          (3) Some other unusual, unexpected, or unavoidable
     circumstance beyond your control prevented you from
     submitting the evidence earlier.

"[T]his provision . . . imposes a good cause requirement for

submitting evidence late."   Perkins v. Berryhill, No. 3:17CV200

(MPS), 2018 WL 3344227, at *9 (D. Conn. July 9, 2018).    See Orriols

v. Colvin, No. 3:14cv863(SRU), 2015 WL 5613153, at *2-4 (D. Conn.

Sept. 24, 2015) (discussing the appropriate legal standard for new

evidence in Connecticut under 20 C.F.R. § 405.401(c)).

     The records the plaintiff submitted to the Appeals Council

indicate that the plaintiff had a July 18, 2016 appointment with

APRN Colon at which the plaintiff complained of pain in left

shoulder and back. (R. at 23.)     X-rays taken on July 2016 of the

plaintiff's lumbar spine were normal.    (R. at 58.)     At an August

30, 2016 appointment with APRN Colon, the plaintiff reported that

physical therapy for her left shoulder was helping.      (R. at 27.)

Notes from September 2, 2016 state that the plaintiff was "feeling

fine" and undergoing bloodwork.    (R. at 35.)   She saw APRN Colon

on September 13, 2016 for a throat issue (r. at 41); on October

13, 2016 for a flu shot (r. at 46); on October 26, 2016 for a sore

throat (r. at 37) and headache (r. at 50).   The court does not see

                                  14
how these records would change the outcome of the ALJ's decision.

See Scott v. Berryhill, No. 3:17CV211(JAM), 2018 WL 1608807, at *8

(D. Conn. Mar. 31, 2018) (no error where there was "no indication

that any of the newly supplied evidence reveals anything that [the

plaintiff's doctor] did not already know before the ALJ decision

was rendered.")   In sum, there was no error at the Appeals Council

level.

D.   Additional Evidence Submitted to the Court

     The additional records the plaintiff submitted to this court

(doc. #20) do not warrant a remand.      The plaintiff submitted: an

April 23, 2016 MRI of the plaintiff's left shoulder (doc. #20 at

405), which is already in the record.            (R. at 489-90.) The

plaintiff also submitted a January 9, 2018 treatment note by Dr.

Selden, an orthopedist, in which the plaintiff complained of left

shoulder pain. (Doc. #20 at 7.) On examination, she had a positive

impingement sign, pain with overhead elevation, fair strength and

no instability.   Dr. Selden recommended arthroscopic surgery.       The

plaintiff also submitted the February 2018 report describing the

arthroscopic   procedure   and   postoperative   note   discussing   the

plaintiff's reaction to the local anesthetic, the removal of

sutures, and the fact that the plaintiff should begin physical

therapy.   (Doc. #20 at 1-3.)

     "Because the district court acts as an appellate court and

not a trier of fact in social security cases, it may not consider

                                   15
evidence outside of the administrative record in reviewing a claim

for benefits." Bethea v. Astrue, No. 3:10-CV-744 JCH, 2011 WL

977062, at *10 (D. Conn. Mar. 17, 2011).               The court may, however,

"may remand a case to . . . consider additional evidence that was

not included as part of the original administrative proceedings."

Jean A. C. v. Berryhill, No. 5:18CV164(GLS), 2019 WL 1411055, at

*3 (N.D.N.Y. Mar. 28, 2019).            Such a remand is warranted only if

a three-prong test is met:

          [The party seeking the remand] must show that the
     proffered evidence is (1) new and not merely cumulative
     of what is already in the record,. . . and that it is
     (2) material, that is, both relevant to the claimant's
     condition during the time period for which benefits were
     denied and probative . . . . The concept of materiality
     requires, in addition, a reasonable possibility that the
     new evidence would have influenced the Secretary to
     decide claimant's application differently. . . . .
     Finally, claimant must show (3) good cause for her
     failure to present the evidence earlier.

Jones   v.   Sullivan,    949    F.2d    57,    60    (2d   Cir.   1991)(internal

quotation marks and citations omitted). "Implicit in this approach

is the recognition that 'claimants ordinarily should have but one

opportunity     to    prove     entitlement      to     benefits[;]      otherwise

disability administrative proceedings would be an unending merry-

go-round     with    no   finality      to     administrative      and   judicial

determinations.'" Blake v. Colvin, No. 2:14CV52(JMC), 2015 WL

3454736, at *12 (D. Vt. May 29, 2015)(quoting Tirado v. Bowen, 842

F.2d 595, 596 (2d Cir. 1988)).



                                        16
       The evidence submitted by the plaintiff does not meet this

test.    Neither Dr. Selden's 2018 examination notes documenting the

plaintiff's left shoulder pain and recommending arthroscopy nor

his notes concerning the procedure are material because they

concern an evaluation of the plaintiff's condition at a point

outside of the relevant timeframe.              The ALJ examined the period

from the initial onset date of December 2012 through August 2016,

the date of his decision.        Dr. Selden's reports, on the other hand,

are dated January and February 2018, well outside the relevant

time    period.        Because   the    new    evidence      provided     involved

examinations      of   the   plaintiff       outside   of    the    period   under

consideration by the ALJ, it is not material to the disability

decision.    See Gibson v. Comm'r of Soc. Sec., No. 5:17CV0827(DEP),

2018 WL 2085635, at *6 (N.D.N.Y. May 3, 2018) (where proffered

evidence was dated more than a year outside of the period under

consideration by the ALJ, it was not material); Blake v. Colvin,

No.    2:14CV52(JMC),     2015   WL    3454736,   at   *12    (D.   Vt.   May   29,

2015)("The new evidence submitted by [plaintiff] is not material,

as it does not relate to the period under review."); Pearson v.

Astrue, No. 1:10CV00521(MAD), 2012 WL 2012 WL 527675, at *11-12

(N.D.N.Y. Feb. 17, 2012) ("Materiality requires that the new

evidence not concern a later-acquired disability or the subsequent

deterioration of the previous non-disabling condition."); Guynup

v. Astrue, No. 07-CV-0098, 2009 WL 2252244, at *4 (N.D.N.Y. July

                                        17
28, 2009)(report was not probative of the plaintiff's residual

functional capacity for the period during which benefits were

denied    where     there   was   nothing     in   it   "suggesting      that   the

examination is retrospective" or that it relates back to the period

at issue).

     Even assuming the evidence could properly be considered as

relevant to the plaintiff's condition during the timeframe at

issue, it is not probative because it does not undermine the ALJ's

decision.    The notes add little to the existing record.                The fact

that Dr. Selden suggested arthroscopy may underscore the severity

of the plaintiff's impairment, but it does not undermine the ALJ's

RFC finding.

VII. Conclusion

     For    these     reasons,    the   defendant's       motion   for   an   order

affirming the Commissioner' decision (doc. #20) is granted.                     The

Clerk of the Court is directed to enter judgment accordingly and

close the case.

     SO     ORDERED    this   11th      day   of   June     2019   at    Hartford,

Connecticut.


                                        _______________/s/____________
                                        Donna F. Martinez
                                        United States Magistrate Judge




                                         18
